DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
Applicant has submitted large amount of Information Disclosure Statements and/or huge amount of references and/or reference(s) which are very hefty.  Where applicants point the Examiner to large reference or references without citing a specific portion or page, the Examiner will not pour over the documents to extract the relevant information,  Ernst Haas Studio, Inc. v. palm Press, Inc. 164 F.3rd 110, 112 (2d Cir. 1999), Winer International Royalty Corp. v. Wang, 202 F3d 1340, 1351 (Fed. Cir. 2000). It is not true, if applicants present an overload of irrelevant or non-probative references, somehow the irrelevancies will add up to relevant evidence, DeSilva v. DiLeonardi, 181 F.3d 865, 867.  Information Disclosure Statements must make all relevant information accessible to the Examiner, rather ask him to play archaeologist with the references, Shiokawa v. Maienfisch, 56 USPQ2d 1406, 1413 and LeVeen v. Edwards 57 USPQ2d 1406, 1413. With this in mind, the Information Disclosure Statement has been considered. 

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.





The abstract of the disclosure is objected to because of the implied phrases.  Correction is required.  See MPEP § 608.01(b).

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1, 3, 4, 7, 8, 10, 11, 14, 15, 17, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication 2013/0039342 (Kazmi) in view of United States Patent Application Publication 2017/0078067 (Sun, et al).


Kazmi discloses a communication method (figures 2, 6, 8, 10), comprising sending, by a first base station (#12), a measurement configuration to a user equipment (#10) and receiving, by the first base station (#12), a measurement report (paragraphs 101 and 113) from the user equipment (#10).  The measurement report comprises a cell global identifier (#110, 177) of a cell and band information of the cell and the band information comprises information of a first band of the cell and an additional band list (paragraphs 63, 88-89).  
Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. However, examples of claim language, although not exhaustive, that may raise a question as to the limiting effect of the language in a claim are: 
(A) "adapted to" or "adapted for" clauses; 
(B) "wherein" clauses; and 
(C) "whereby" clauses. 



Kazmi does not disclose the additional band list indicates one or more bands of the cell except the first band of the cell.  Sun, et al teaches the use of an additional band list indicates one or more bands of the cell except the first band of the cell for the purpose of reducing sequence generation complexity, note paragraphs 166, 173, 202.  Hence, it would have been obvious to one ordinary skill in the art before the effective filing date of the current application to incorporate the use of an additional band list indicates one or more bands of the cell except the first band of the cell for the purpose of reducing sequence generation complexity, in the communication method of Kazmi, in order to maintain backward compatibility.
Regarding claims 3, 10, 17, note #112, Abstract, paragraphs 5-6 and 8-9 in Kazmi.
Regarding claims 4, 11, and 18, note paragraphs 45-51, 53, and 67 in Kazmi.
Kazmi.
Claims 8 and 15 is an apparatus version of the method claim and is rejected for the same stated above.  Also note figure 1, #12 in Kazmi and figure 15, #412 in Sun, et al.
The Examiner has cited particular columns and/or line/paragraphs numbers in the reference(s) applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.

Claims 2, 9 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication 2013/0039342 (Kazmi) in view of United States Patent Application Publication 2017/0078067 (Sun, et al) as applied to claims 1, 8, and 15 above, and further in view of United States Patent 9,380,594 (Malmirchegini, et al).
Kazmi in view of Sun, et al discloses all subject matter, note the above paragraph, except for the measurement report further comprises band priority information of the cell which indicates that priority of the additional band list is higher than priority of the first band. Malmirchegini, et al teaches the use of a measurement report further comprises band priority information of the cell which indicates that priority of the additional band list is higher than priority of the first band for the purpose for improved traffic management in wireless communications, “(16) Accordingly, aspects of the present disclosure provide systems, methods, and apparatuses for idle mode load balancing of one or more mobile devices in an idle-mode in a multi-band network. In some aspects, the network may periodically receive a measurement report from the one or more communication device(s) (e.g., UEs or STAs). Accordingly, the network may identify respective coverage area of one or more frequency bands based on the measurement report and assign different priorities to each set of available frequency bands, such that the different priorities assigned to the one or more frequency bands are inversely proportional to their respective coverage area. For example, as the coverage area associated with a frequency band becomes larger the priority assigned to that frequency band may become smaller. Conversely, as the coverage area assigned to the frequency band becomes smaller the priority assigned to that frequency band may become larger. Additionally or alternatively, the network may transmit a message to the communication device including the assigned priorities such that a communication device may be configured to select an optimal frequency band for communication with the network based on the priority assignments.”  Also, “(44) As discussed above, the assignment of priorities to each set of frequency bands may be dependent on the periodic measurement reports received from the UEs 115. Thus, in some examples, the base station 105 may configure one or more UEs 115 for periodic measurements of each set of frequency bands at particular time intervals and request the UE 115 to transmit the measurement report to the base station 105 at the periodic intervals. For example, the base station 105 may configure the connected-mode UEs (e.g., UEs 115-a and 115-c) to perform periodic measurements for each set of frequency bands during particular time intervals. Additionally or alternatively, the base station 105 may page idle-mode UEs 115-b and configure them for intra-frequency and/or intra-frequency measurements. The measurement report(s) received from the UEs 115 may include at least one of a reference signal receive power (RSRP), reference signal received quality (RSRQ), a channel quality indicator (CQI), and/or a sounding reference signal (SRS) for each set of available frequency bands.” Hence, it would have been obvious to one ordinary skill in the art before the effective filing date of the current application to incorporate the use of a measurement report further comprises band priority information of the cell which indicates that priority of the additional band list is higher than priority of the first band for the purpose for improved traffic management in wireless communications, as taught by Malmirchegini, et al, in the communication method of Kazmi in view of Sun, et al, in order for the UE may be configured to select the first frequency or the second frequency for communication with the base station based on the first priority and the second priority assignments.
Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by 
(A) "adapted to" or "adapted for" clauses; 
(B) "wherein" clauses; and 
(C) "whereby" clauses. 
The determination of whether each of these clauses is a limitation in a claim depends on the specific facts of the case. See, e.g., Griffin v. Bertina, 285 F.3d 1029, 1034, 62 USPQ2d 1431 (Fed. Cir. 2002).
The Examiner has cited particular columns and/or line/paragraphs numbers in the reference(s) applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.

Claims 5 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication 2013/0039342 (Kazmi) in view of United States Patent Application Publication 2017/0078067 (Sun, et al) as applied to claims 1 and 8 above, and further in view of WO 2013097672 A1 (Zhang) (referring to the corresponding United States Patent 9,686,680).
Kazmi in view of Sun, et al discloses all subject matter, note the above paragraph, and paragraphs 56 and 180 and the processor #411 in Sun, et al, except for deriving, by the first base station, a key based on the downlink ARFCN and sending the key to the second base station.  Zhang teaches the use of deriving, by the first base station, a key based on the downlink ARFCN and sending the key to the second base station for the purpose of security communication of carrier aggregation between base stations, note claims 3 and 4.  Hence, it would have been obvious to one ordinary skill in the art before the effective filing date of the current application to incorporate the use of deriving, by the first base station, a key based on the downlink ARFCN and sending the key to the second base station for the purpose of security communication of carrier aggregation Zhang, in the communication method of Kazmi in view of Sun, et al in order for the security key of the secondary base station being used for communication between the user equipment and the secondary base station.
The Examiner has cited particular columns and/or line/paragraphs numbers in the reference(s) applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.

Claims 6 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication 2013/0039342 (Kazmi) in view of United States Patent Application Publication 2017/0078067 (Sun, et al) as applied to claims 1 and 8 above, and further in view of United States Patent 9,380,594 (Malmirchegini, et al) as applied to claims 2 and 9 above, and further in view of WO 2013097672 A1 (Zhang) (referring to the corresponding United States Patent 9,686,680).
Kazmi in view of Sun, et al and Malmirchegini, et al discloses all subject matter, note the above paragraph, and paragraphs 56 and 180 in Sun, et al, except for deriving, by the first base station, a key based on the downlink ARFCN and sending the key to the second base station.  Zhang teaches the use of deriving, by the first base station, a key based on the downlink ARFCN and sending the key to the second base station for the purpose of security communication of carrier aggregation between base stations, note claims 3 and 4.  Hence, it would have been obvious to one ordinary skill in the art before the effective filing date of the current application to incorporate the use of deriving, by the first base station, a key based on the downlink ARFCN and sending the key to the second base station for the purpose of security communication of carrier aggregation between base stations as taught by Zhang, in the communication method of Kazmi in view of Sun, et al and Malmirchegini, et al in order for the security key of the secondary base station being used for communication between the user equipment and the secondary base station.



Conclusion
If applicants wish to request for an interview, an "Applicant Initiated Interview Request" form (PTOL-413A) should be submitted to the examiner prior to the interview in order to permit the examiner to prepare in advance for the interview and to focus on the issues to be discussed. This form should identify the participants of the interview, the proposed date of the interview, whether the interview will be personal, telephonic, or video conference, and should include a brief description of the issues to be discussed. A copy of the completed "Applicant Initiated Interview Request" form should be attached to the Interview Summary form, PTOL-413 at the completion of the interview and a copy should be given to applicant or applicant's representative.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D CUMMING whose telephone number is (571)272-7861. The examiner can normally be reached Monday - Friday 12 noon to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S. Addy can be reached on (571) 272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM D. CUMMING
Primary Examiner
Art Unit 2645



/WILLIAM D CUMMING/         Primary Examiner, Art Unit 2645